Order entered February 15, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01148-CR
                                     No. 05-12-01149-CR
                                     No. 05-12-01150-CR

                           KENTRAIL RAY MCCUIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                                           ORDER

       The Court DENIES as moot appellant’s February 12, 2013 motion to extend time to file

his brief. We ordered the brief filed on our own motion as of February 13, 2013.



                                                     /s/   LANA MYERS
                                                           JUSTICE